Filing Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 1 of 9
       # 112619304  E-Filed 08/31/2020 11:38:03 AM

                                                               IN THE CIRCUIT COURT OF THE 11TH
                                                               JUDICIAL CIRCUIT IN AND FOR
                                                               MIAMI-DADE COUNTY, FLORIDA
                                                               CIVIL DIVISION


        ANTHONY BELL,                                          CASE NO.:


                         Plaintiff,
        vs.

        MCINTYRE MAINTENANCE,
        INC.,

                    Defendant.
        ____________________________/

                                      COLLECTIVE ACTION COMPLAINT

                 Plaintiff, ANTHONY BELL (“Plaintiff”), by and through undersigned counsel and

        pursuant to §440.205, Fla. Stat., and the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 hereby

        files this Complaint against Defendant, MCINTYRE MAINTENANCE, INC. (“Defendant”), for

        damages as follows:

                                           GENERAL ALLEGATIONS

              1. This is an action for monetary damages in excess of Fifteen Thousand Dollars ($30,000.00)

                 exclusive of costs, interest, and attorney fees, by the Plaintiff against the Defendant, to

                 redress the deprivation of rights secured to Plaintiff by the Florida Retaliatory Discharge

                 Statute §440.205, Florida Statutes and the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                 (“FLSA”).

              2. At all times material hereto, Plaintiff was and continues to be a resident of Miami-Dade

                 County, Florida, and is sui juris.

              3. At all times material hereto, Defendant was and continues to be a for-profit business entity

                 doing business in Miami-Dade County, Florida.


                                                      Page 1 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 2 of 9


     4. At all times material hereto, Plaintiff was an employee or former employee of Defendant

        within the meaning of Florida Statute §440.02(15) of the Workers Compensation Act.

     5. At all times material hereto, Defendant was the employer of Plaintiff within the meaning

        of the Florida Workers Compensation Statute, §440.02(16), Florida Statutes.

     6. Plaintiff has exhausted all of his administrative remedies, if any, and has fulfilled all

        conditions precedent to the institution of this action or said conditions have been waived.

                                        FLSA COVERAGE

     7. Plaintiff was hired by Defendants in or about 2012.

     8. Based upon the information preliminarily available, and subject to discovery in this cause,

        Defendant did not compensate Plaintiff for all overtime hours worked in a work week.

     9. Defendant directly or indirectly acted in the interest of an employer towards Plaintiff at all

        material times, including without limitation directly or indirectly controlling the terms of

        employment of Plaintiff.

     10. At all times material hereto, Defendant managed, owned and/or operated a business for

        profit in Miami-Dade County, Florida, and regularly exercised the authority to hire and fire

        employees, determine the work schedules of employees, set the rate of pay of employees,

        and control the finances and operations of such business. By virtue of such control and

        authority, Defendant was an employer of Plaintiff as such term is defined by the Act. 29

        U.S.C. §201 et seq.

     11. At all material times, Defendant has had annual gross revenues of not less than

        $500,000.00.

     12. At all material times, Defendant has been an enterprise engaged in commerce or in the

        production of goods for commerce within the meaning of §3(s)(1) of the Act, in that said

        enterprise has had employees engaged in commerce or in the production of goods for

                                              Page 2 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 3 of 9


        commerce, or employees handling, selling, or otherwise working on goods or materials

        that have been moved in or produced for commerce by any person.

     13. By reason of the foregoing, Defendant is and was, during all times hereafter mentioned, an

        enterprise engaged in commerce or in the production of goods for commerce as defined in

        §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

     14. The records, if any, concerning the number of hours worked by Plaintiff are in the

        possession and custody of the Defendant.

     15. The records, if any, concerning the compensation actually paid to Plaintiff are in the

        possession and custody of the Defendant.

     16. Pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees

        and costs.

     17. At all times pertinent to this Complaint, Defendant failed to comply with Title 29 U.S.C.

        §§ 201–209 in that Plaintiff performed services and labor for Defendant for which

        Defendant made no provision to pay Plaintiff compensation to which he was lawfully

        entitled for the period of time each day he performed labor on behalf of Defendant.

     18. Defendant’s actions involve a company-wide unlawful pay policy with the uniform result

        that Plaintiff was denied his proper compensation.

     19. Defendant knowingly violated the law by engaging in a uniform practice where it failed to

        Plaintiff for overtime hours.

     20. Plaintiff has retained the law firm of Jonathan S. Minick, P.A. to represent him individually

        and incurred attorneys’ fees and costs in bringing this action.

                     COUNT I – CLAIM FOR RETALIATORY DISCHARGE
                         IN VIOLATION OF §440.205, FLA. STAT.

     21. Plaintiff re-adopts and re-alleges each and every factual and jurisdictional allegation as

        contained in paragraphs 1-20 above.
                                              Page 3 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 4 of 9


     22. Florida Statute §440.205 states:

                No employer shall discharge, threaten to discharge, intimidate, or
                coerce any employee by reason of such employee’s valid claim for
                compensation or attempt to claim compensation under the Workers’
                Compensation Law.

     23. In or about 2012, Plaintiff was hired by Defendant to work as a landscaper for its business.

        The Plaintiff was duly qualified for this position and at all times performed his job duties

        at or above expectation.

     24. On or about January 9, 2019, Plaintiff suffered a work-related injury while performing

        labor on behalf of the Defendant, following an attack by another of Defendant’s employees.

     25. Immediately after suffering his work-related injury, Plaintiff reported his injuries to

        Defendant, and requested workers’ compensation benefits from the Defendant.

     26. Despite Plaintiff’s request, Defendant failed to provide Plaintiff with workers’

        compensation benefits.

     27. Plaintiff retained counsel to assist him in obtaining workers’ compensation benefits.

     28. Defendant began to retaliate against the Plaintiff after becoming aware that Plaintiff had

        requested workers’ compensation benefits.

     29. Specifically, on or about January 23, 2019, Defendant terminated Plaintiff’s employment

        following Plaintiff’s refusal to withdraw his workers’ compensation claim and his requests

        for benefits.

     30. The reasons Defendant claims it terminated Plaintiff, if any, are merely pretextual.

     31. As a result of Plaintiff’s request for worker’s compensation benefits pursuant to Ch. 440,

        Fla. Stat., Defendant terminated Plaintiff’s employment on or about January 23, 2019.

     32. Defendant did not allow Plaintiff to re-commence work after being discharged.

     33. A motivating factor which caused Plaintiff to be discharged as described above was

        Plaintiff’s request for worker’s compensation benefits pursuant to Ch. 440, Fla. Stat.
                                             Page 4 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 5 of 9


     34. The actions Defendant took regarding Plaintiff’s termination were in direct violation of

        §440.205, Fla. Stat.

     35. The Defendant retaliated against the Plaintiff for seeking valid worker’s compensation

        benefits.

     36. As a direct result of Defendant’s violation of §440.205, Fla. Stat., Plaintiff has been

        damaged.

        WHEREFORE, Plaintiff requests judgment against the Defendant for:

     A. actual and consequential damages, plus interest;

     B. compensatory damages for pain, suffering and humiliation;

     C. back pay, pre-judgment interest, front-pay, post-judgment interest, and damages for all
        employment and retirement benefits he would have received but for Defendant’s actions
        and/or omissions.

     D. Any and other further relief as this Court may deem just and appropriate under the
        circumstances.


                             COUNT II
      RECOVERY OF OVERTIME COMPENSATION ON BEHALF OF PLAINTIFF

     37. Plaintiff re-adopts and re-alleges each and every factual and jurisdictional allegation as

        contained in paragraphs 1-20 above. Plaintiff is entitled to be paid time and one-half of his

        regular rate of pay for each hour worked in excess of Forty (40) hours per work week.

     38. Plaintiff was employed by Defendant from approximately 2012 through January 23, 2019.

     39. From the commencement of Plaintiff’s employment, until approximately January 2019,

        Plaintiff worked an average of sixty (60) hours each week.

     40. At the time Plaintiff was unlawfully terminated, Defendant paid Plaintiff $130 per day for

        all hours worked, however, Plaintiff was not compensated at an overtime rate by Defendant

        for the hours he worked in excess of forty (40) per week.


                                             Page 5 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 6 of 9


     41. Defendant knowingly and willfully failed to pay Plaintiff at a rate of time and one half of

         his regular rate of pay for all hours worked in excess of forty (40) hours per week.

     42. The failure of Defendant to compensate Plaintiff at an overtime rate is in violation of the

         FLSA.

     43. Defendant, therefore, are liable to Plaintiff in the amount of his unpaid hours and overtime

         compensation.

     44. By reason of the said intentional, willful, and unlawful acts of Defendant, Plaintiff and has

         suffered damages plus incurring costs and reasonable attorneys’ fees.

     45. As a result of Defendant’s willful violations of the Act, Plaintiff and is entitled to liquidated

         damages.

         WHEREFORE, Plaintiff demands judgment against the Defendant for the payment of

  compensation for all overtime hours at one and one-half his regular rate of pay for the hours

  worked for which Plaintiff has not been properly compensated, liquidated damages, reasonable

  attorneys’ fees and costs of suit, and for all other appropriate relief including prejudgment interest.

                                    DEMAND FOR JURY TRIAL

     46. Plaintiff demands trial by jury of all issues so triable.


  Dated: August 31, 2020                                 Respectfully submitted,

                                                         s/Jonathan S. Minick
                                                         Jonathan S. Minick, Esq.
                                                         FBN: 88743
                                                         E-mail: jminick@jsmlawpa.com
                                                         Jonathan S. Minick, P.A.
                                                         1850 SW 8th Street, Suite 307
                                                         Miami, Florida 33135
                                                         Phone: (786) 441-8909
                                                         Facsimile: (786) 523-0610
                                                         Counsel for Plaintiff



                                               Page 6 of 6
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 7 of 9
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 8 of 9
Case 1:20-cv-24904-KMM Document 1-2 Entered on FLSD Docket 12/01/2020 Page 9 of 9
